Citation Nr: 1103839	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-33 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel











INTRODUCTION

The Veteran had active military service from April 1978 to August 
2008.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, as part of the Benefits Delivery at Discharge (BDD) 
program.  The purpose of the BDD program is to help ensure a 
smooth transition from military to civilian status by allowing 
service members to file pre-discharge claims for disability 
compensation with VA.  In order to facilitate the quick 
processing of claims under the BDD program, the Virtual VA 
paperless claims processing system is utilized.  Instead of 
paper, a highly secured electronic repository is used to store 
and review every document involved in the claims process.  The 
use of this system allows VA to leverage information technology 
in order to more quickly and accurately decide a Veteran's claim 
for benefits.  

Because the current appeal was processed as part of the Virtual 
VA system, any future consideration of this appellant's case 
should take into consideration the existence of this electronic 
record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has submitted additional medical records pertaining 
to his claim of entitlement to an increased initial evaluation 
for degenerative disc disease of the cervical spine.  This 
pertinent evidence was received after certification of the appeal 
to the Board, and hence, was not reviewed by the RO.  The Board 
notes that, in December 2010, the Veteran requested this evidence 
be reviewed by the RO prior to Board review.  Applicable VA 
regulations require that pertinent evidence must be referred to 
the agency of original jurisdiction (AOJ) for review and 
preparation of a supplemental statement of the case (SSOC) unless 
this procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2010).  In light of the Veteran's 
request, the Board must remand this appeal so that the RO may 
review this evidence and, if the claim remains denied, include 
such evidence in a SSOC.  Id.

Accordingly, the case is REMANDED for the following action:

Review the expanded record and readjudicate 
the issue of entitlement to an increased 
initial evaluation for degenerative disc 
disease of the cervical spine.  Unless the 
benefits sought on appeal are granted, the 
Veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

